Case 4:18-cv-00500-JM Document 315 Filed 10/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

ZEST LABS, INC. f/k/a INTELLEFLEX §
CORPORATION: and ECOARK §
HOLDINGS, INC. §
§
Plaintiffs, §

w: : Civil Action No. 4:18-cv-500-JM
§
WALMART INC. f/k/a §
WAL-MART STORES, INC. §
§
Defendant. §

SCHEDULING ORDER

[It is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:

 

Event Date

 

Jury Trial March 29, 2021

Parties shall be prepared to start the evidentiary phase of trial
immediately following jury selection

 

 

 

 

9:00 a.m. Jury selection March 29, 2021
10:00 a.m. Pretrial conference before Judge Moody March 15, 2021
Deadline to file responses to motions in limine March 10, 2021
Deadline to file motions in limine and pretrial objections March 5, 2021

 

Deadline to file joint final pretrial order, joint proposed jury March 2, 2021
instructions with citation to authority and form of the verdict
for jury trial

 

Deadline to exchange objections to pretrial disclosures February 23, 2021
(Witness List, Deposition Designations, and Exhibit List)
that were exchanged on February 16, 2021

 

 

 

 
Case 4:18-cv-00500-JM Document 315 Filed 10/20/20 Page 2 of 2

 

For video depositions, each party is responsible for preparation
of the final edited video in accordance with their parties’
designations after the resolution of, or the Court’s rulings on,
objections

 

Deadline to file notice of request for daily transcript and/or
real time reporting of court proceedings due.

February 23, 2021

 

Deadline to exchange pretrial disclosures (Witness List,
Deposition Designations, and Exhibit List) by the Party
without the Burden of Proof

Deadline to exchange objections to pretrial disclosures
(Witness List, Deposition Designations, and Exhibit List)
that were exchanged on February 9, 2021

Each party who proposes to offer deposition testimony shall
serve a disclosure identifying the page and line numbers to be
offered

February 16, 2021

 

Deadline to exchange pretrial disclosures (Witness List,
Deposition Designations, and Exhibit List) by the Party with
the Burden of Proof

Each party who proposes to offer deposition testimony shall
serve a disclosure identifying the page and line numbers to be
offered

February 9, 2021

 

 

Hearing on any remaining dispositive motions

TBD

 

 

IT IS SO ORDERED this 20th day of October 2020.

QD
Np. |

f
united Stayks “ Judge

 
